EXHIBIT 10.34

AMERICAN SECURITY INSURANCE COMPANY

INVESTMENT PLAN DOCUMENT

 

1. Purpose of the Plan. This plan shall be known as the American Security
Insurance Company Investment Plan. The purpose of the Plan is to provide the
benefits of an option plan in order to attract and retain the highest quality
employees for positions of substantial responsibility and to provide additional
incentives to designated officers, directors and employees of American Security
Insurance Company, thereby promoting the continued success of the Company.

 

2. Definitions. As used herein, the following definition shall apply:

 

  (a) “Administrator” shall mean the Board, or the person or persons appointed
by the Board to serve under paragraph 16, below.

 

  (b) “Award Date” shall mean the effective date of the Participant’s Option
Agreement, which, in the event of a Substitution, shall be the effective date of
the new Option granted pursuant to the Substitution.

 

  (c) “Board” shall mean the Board of Directors of American Security Insurance
Company (“ASIC”).

 

  (d) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  (e) “Company” shall mean American Security Insurance Company.

 

  (f) “Eligible Compensation” shall mean compensation that an Employee or
Director could agree to exchange for Options under this Plan. For an Employee,
“Eligible Compensation” shall include (i) base pay, (ii) short term cash
incentives, (iii) amounts payable under the Fortis Appreciation Incentive Rights
(FAIR) Plan, (iv) cash payments under a change in control severance agreement,
(v) other severance payments, (vi) other cash compensation payments,
(vii) amounts payable under the Fortis Executive Pension and Executive 401(k)
Plan, and (viii) accrued but unused vacation pay. A Participant who wishes to
exchange Eligible Compensation for Options under the Plan must elect to do so by
notifying the Committee in writing no less than six months prior to the start of
the year in which the Eligible Compensation may be paid to the Participant.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Eligible Compensation shall not include (x) any
amounts payable as a lump sum later than the 90th day following the
Participant’s Termination of Employment; or (y) any amounts payable in
installments following the Participant’s Termination of Employment.

 

  (g) “Director” shall mean a member of the Board.

 

  (h) “Disability” shall mean shall mean entitlement to income disability
benefits as determined under the Company’s then current long term disability
plan.

 

  (i) “Employee” shall mean 1) any employee of the Company or 2) member of the
Board.

 

  (j) “Fair Market Value” on any day of reference shall be the closing price of
a Share on such date, unless the Administrator, in its sole discretion shall
determine otherwise in a fair and uniform manner.

For this purpose, the closing price of the Share on any business day shall be
(i) if the Share is listed or admitted for trading on any United States national
securities exchange, the last reported sale price of the Share on such exchange,
as reported in any newspaper of general circulation, (ii) if the Share is not
listed or admitted for trading on any United States national securities
exchange, the average of the high and low sale prices of the Share for such day
reported on The Nasdaq SmallCap Market or a comparable consolidated transaction
reporting system, or if no sales are reported for such day, such average for the
most recent business day within five business days before such day which sales
are reported, or (iii) if neither clause (i) nor (ii) is applicable, the average
between the lowest bid and highest asked quotations for the Share on such day as
reported by The Nasdaq SmallCap Market or the National Quotation Bureau,
Incorporated, if at least two securities dealers have inserted both bid and
asked quotations for the Share on at least 5 of the 10 preceding business days.

 

  (k) “Option” shall mean an option granted pursuant to this Plan to purchase
one or more Shares. The types of options that may be granted pursuant to this
Plan are

 

  (i) Taxed Non Benefit Eligible Options. (“Taxed NBE Options”). These are
Options that (A) have previously been included in the Participant’s FICA wages;
and (B) are not treated as compensation for purposes of determining other
employee benefits provided by the Company.

 

- 2 -



--------------------------------------------------------------------------------

(ii) Benefit Eligible Options (“BE Options”). These are Options that (A) have
not been included in the Participant’s FICA wages, and (B) in the year granted
were treated as compensation for purposes of determining other employee benefits
provided by the Company.

(iii) Non Benefit Eligible Options (“NBE Options”). These are Options that
(A) have not been included in the Participant’s FICA wages, and (B) are not
treated as compensation for purposes of determining other employee benefits
provided by the Company.

 

  (l) “Option Agreement” means the written agreement evidencing the award of an
Option under the Plan.

 

  (m) “Participant” shall mean any Employee who receives an Option under the
Plan, as evidenced by an Option Agreement entered into between such Employee and
Fortis, Inc.

 

  (n) “Plan” shall mean the American Security Insurance Company Investment Plan,
as amended from time to time.

 

  (o) “Retirement” shall mean normal retirement as defined in the Company’s then
current tax qualified deferred benefit pension plan, or, if there is no such
retirement plan, “Retirement” shall mean voluntary termination of employment
after age 55 with ten or more years service.

 

  (p) “Shares” shall mean the shares of mutual funds, shares of common or
preferred stock of a corporation listed or reported on a national securities
exchange or quotation system, or shares of a regulated investment company, as
designated and amended by the Administrator and referenced in Appendix A. Shares
may include stock or other equity interest or bonds in American Security
Insurance Company or any company related to American Security Insurance Company
if so permitted by the Board. Shares do not include units of any money market
funds or other cash equivalents. Shares subject to purchase pursuant to any
Option shall also include any earnings and appreciation on such shares
subsequent to the Award Date.

If a Participant does not select a specific share, the share subject to the
Option shall be the share selected by the Administrator.

 

- 3 -



--------------------------------------------------------------------------------

  (q) “Substitution” shall mean all exchanges of shares made within a single
day.

 

  (r) “Termination of Employment” shall mean an Employee’s termination of
employment with the Company by reason of Retirement, resignation, discharge,
death, Disability or other termination. The Administrator may, in its
discretion, determine whether any leave or other absence from service
constitutes a Termination of Employment for purposes of the Plan. In the case of
a Director, “Termination of Employment” shall mean that the Director has ceased
to serve as a member of the Board.

 

3. Term of Plan. The Plan shall become effective on the date it is adopted by
the Board and shall continue in effect as amended from time to time until
terminated pursuant to paragraph 18.

 

4. Shares Subject to the Plan. The aggregate number and type of Shares subject
to Options will be fully described in each Option Agreement.

 

5. Eligibility. Employees and Directors who are designated as eligible and
selected for inclusion in the Plan by the Administrator may receive Options
under the Plan.

 

6. Grant of Options. The Administrator shall determine the number of Shares to
be offered from time to time pursuant to Options granted under the Plan. The
grant of Options shall be evidenced by a written Option Agreement containing
such terms and provisions as are approved by the Administrator, including, but
not limited to, the following information, which shall be included on an
Appendix to the Option Agreement: (i) the Award Date for the Options; (ii) the
Shares subject to the Options; (iii) the Fair Market Value of the Shares subject
to the Option; (iv) the net value of the Options; (v) the type of Options that
are issued, i.e., Taxed NBE Options, BE Options, or NBE Options; and (vi) such
other information as the Administrator deems appropriate. The Administrator
shall execute an initial Option Agreement on behalf of the Company. From time to
time, the Administrator or a third party designated by the Administrator shall
issue an updated Appendix to the Option Agreement, and such updated Appendix
shall supersede any prior Appendix to the Option Agreement.

 

7. Time of Grant of Options. The date of grant of an Option under the Plan
shall, for all purposes, be the date on which the Administrator awards the
Option, as evidenced by an Appendix to the Option Agreement.

 

8. Option Price. The exercise price for each Option shall be the greater of
(i) twenty five percent (25%) of the Fair Market Value, as of the Award Date, of
the Shares underlying the Option; or (ii) fifty percent (50%) of the Fair Market
Value, as of the date the Option is exercised, of the Shares underlying the
Option.

 

- 4 -



--------------------------------------------------------------------------------

9. Exercise. Except as otherwise provided in an Option Agreement, all Options
granted under the Plan shall be vested at grant and therefore may be exercisable
immediately

Options shall be exercised in the minimum amount of one thousand dollars
($1,000) of the Fair Market Value of Shares underlying the Options (or, if the
Fair Market Value of the Shares underlying all outstanding Options is less than
$1,000, the Option must be exercised in its entirety) at any time during the
period beginning from the date of the grant as determined by the Option
Agreement and ending on the date specified in the Option Agreement. The
Participant will be allowed to exercise all or part of his Option(s) twice per
calendar year, with all reasonable distribution fees paid by the Company.
Additional distributions will need the written approval of the Administrator, in
its sole discretion, and the Participant may be required to pay all associated
fees.

If cash dividends are paid on the Shares subject to an Option, such dividend
will be reinvested in Shares of the same kind. Earnings, including dividends,
shall be attributed proportionally to the Shares subject to the Option and will
be purchased when the underlying award is exercised. For example, if an original
grant of an Option to purchase 500 Shares (after the payment of the exercise
price) generates from reinvested dividends 100 additional Shares on such 500
Option Shares, an exercise of one-fourth of the originally granted Options shall
result in the purchase (after the payment of the exercise price) of 150 Shares
in order to proportionally include the resulting reinvested dividends. In the
event of a noncash distribution, stock dividend, stock split recapitalization or
similar transaction that affects the market value of Shares subject to an
Option, then the exercise price will be adjusted to maintain the same ratio of
exercise price to Fair Market Value that existed prior to such transaction.

Each calendar year the Company shall pay the first $250 of any transaction fees
or charges that are associated with investing, exercising or substituting any
Option, provided that any unused part of the $250 amount may not be carried over
to succeeding calendar years. Any such fees or charges in excess of $250 per
calendar year shall be charged to the Participant’s account(s) as directed by
the Administrator.

In addition, all Options granted under the Plan may only be exercised subject to
any other terms specified in the Option Agreement. If such terms conflict with
the terms of this Plan, the terms of the Option Agreement control.

 

- 5 -



--------------------------------------------------------------------------------

10. Limitations on Option Disposition. Any Option granted under the Plan and the
rights and privileges conferred therewith shall not be sold, transferred,
encumbered, hypothecated or otherwise assigned by the Participant other than by
will or the laws of descent and distribution. Options shall not be subject to,
in whole or in part, the debts, contracts, liabilities, or torts of the
Participant, nor shall they be subject to garnishment, attachment, execution,
levy or other legal or equitable process.

 

11. Limitations on Option Exercise and Distribution. In the event that the
listing, registration or qualification of an Option or Shares on any securities
exchange or under any state or federal law, or the consent of approval of any
governmental regulatory body, or the availability of any exemption therefrom, is
necessary as a condition of, or in connection with, the exercise of an Option,
then the Option shall not be exercised in whole or in part until such listing,
registration, qualification, consent or approval has been effected or obtained.
Notwithstanding any provision of the Plan to the contrary, the Company shall
have no obligation or liability to deliver any Shares under the Plan unless such
delivery would comply with all applicable laws and all applicable requirements
of any securities exchange or similar entity.

 

12. Option Financing. Upon the exercise of any Option granted under the Plan,
the Participant may instruct the Administrator to sell or deem to sell a number
of Shares otherwise deliverable to the Participant and attributable to the
exercise of the Option in order to pay the exercise price of the Option.

 

13. Withholding of Taxes. The Administrator may make such provisions and take
such steps as it may deem necessary or appropriate for the withholding of any
taxes which the Company is required by any law or regulation of any governmental
authority, whether federal, state or local, domestic or foreign, to withhold in
connection with any Option including, but not limited to, the withholding of the
issuance of all or any portion of such Shares until the Participant reimburses
the Company for the amount the Company is required to withhold with respect to
such taxes, canceling any portion of such issuance in an amount sufficient to
reimburse itself for the amount it is required to so withhold, or taking any
other action reasonably required to satisfy the Company’s withholding
obligation.

 

14. Modification of Option or Plan. At any time and from time to time, the
Administrator may execute an instrument providing for the modification,
extension, or renewal of any outstanding Option or the Option Plan.

 

15. Substitution of Option. If a Participant has been granted an Option to
purchase Shares under an Option Agreement, then except as limited by the terms
of the Option Agreement, the Participant may direct that the Option be converted
into an Option to purchase other Shares as permitted by the Option Agreement.

 

- 6 -



--------------------------------------------------------------------------------

The date of such Substitution shall result in a new Award Date for purposes of
determining the exercise price of the grant.

In no event shall a Participant be permitted to make Substitutions more often
than 12 times within a calendar year.

 

16.

Administration of the Plan. The Administrator, in its sole discretion, is
authorized to select the Employees and Directors who will receive Options, to
determine when an Employee or Director shall be eligible to participate in the
Plan, and to determine the number of Options and the number of Shares under each
Option. The Board, or the person or persons appointed by the Board to serve as
Administrator, shall be the Administrator of the Plan. The Administrator, in its
sole discretion, is authorized to interpret the Plan, to prescribe, amend and
rescind rules and regulations relating to the Plan and to the Options granted
under the Plan, to determine the form and content of Options to be issued under
the Plan, and to make such other determinations and exercise such other power
and authority as may be necessary or advisable for the administration of the
Plan. No fee or compensation shall be paid to any person for services as the
Administrator (but this shall not prevent the payment of salary otherwise
payable to an employee of American Security Insurance Company for other services
as a American Security Insurance Company employee). The Administrator in its
sole discretion may delegate and pay compensation for services rendered relating
to the ministerial duties of plan administration including, but not limited to,
selection of investments available under the Plan. Any determination made by the
Administrator pursuant to the powers set forth herein are final, binding and
conclusive upon each Participant and upon any other person affected by such
decision, subject to the claims procedure hereinafter set forth. The
Administrator shall decide any question which may arise regarding the rights of
employees, Participants and beneficiaries and the amounts of their respective
interests, adopt such rules and to exercise such powers as the Administrator may
deem necessary for the administration of the Plan, and exercise any other
rights, powers or privileges granted to the Administrator by the terms of the
Plan. The Administrator’s interpretations and determinations under the Plan and
the Option Agreement shall be conclusive and binding on all parties with an
interest in the Plan. The Administrator shall maintain full and complete records
of its decisions. Its records shall contain all relevant data pertaining to the
Participant and his rights and duties under the Plan. The Administrator shall
have the duty to assure Account records are maintained for all Participants. The
Administrator shall cause the principal provisions of the Plan to be
communicated to the Participants and a copy of the Plan and other

 

- 7 -



--------------------------------------------------------------------------------

 

documents shall be available at the principal office of the Company for
inspection by the Participants at reasonable times determined by the
Administrator.

 

17. Continued Employment Not Presumed. Nothing in the Plan or any document
describing it nor the grant of an Option shall give any Participant the right to
continue in employment with the Company or affect the right of the Company to
terminate the employment of any such person, with or without cause.

 

18. Amendment and Termination of the Plan or Option Agreement. The Board, in its
sole discretion, may amend, suspend or discontinue the Plan.

 

19. Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the State of New York.

 

20. Severability of Provisions. Should any provision of the Plan be determined
to be invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect the remaining provisions of the Plan, but
shall be fully severable, and the Plan shall be construed and enforced as if
such provision had never been inserted herein.

 

21. Establishment of Trust. In its sole discretion, American Security Insurance
Company may establish, in connection with the Plan, a trust, designed to be a
grantor trust, within the meaning of Section 671 of the Code. Notwithstanding
any other provision of the Plan, the assets of any such trust shall remain the
property of such employer, will be subject to the claims of its creditors in the
event of its bankruptcy or insolvency.

 

22. Designation of Beneficiary. A Participant, by filing the prescribed form
with the Administrator (see Appendix B), may designate one or more beneficiaries
and successor beneficiaries who shall be given the right to exercise Options in
accordance with the terms of the Plan, in the event of the Participant’s death.
In the event the Participant does not file a form designating one or more
beneficiaries, or no designated beneficiary survives the Participant, the Option
shall be exercisable by the individual to whom such right passes by will or the
laws or descent and distribution.

 

23. Unsecured Promise. The obligation of the Company to deliver Shares subject
to the Options granted under this Plan constitutes an unsecured promise of the
Company to fulfill such obligations and any property of the Company that may be
set aside to permit it to fulfill such obligations under the Plan shall, in the
event of the Company’s bankruptcy or insolvency, remain subject to the claims of
the Company’s general creditors until such Options are exercised.

 

- 8 -



--------------------------------------------------------------------------------

24. Intent. The Plan is not intended to be a plan described in Sections 401(a)
or 457 of the Code. The obligation of the Company to deliver Shares subject to
the Options granted under this Plan constitutes nothing more than an unsecured
promise of the Company to fulfill such obligations and any property of the
Company that may be set aside, to permit it to fulfill such obligations under
the Plan, shall in the event of the Company’s bankruptcy or insolvency, remain
subject to the claims of the Company’s general creditors until such Options are
exercised.

********************************

As evidence of its adoption of the Plan, American Security Insurance Company has
caused this instrument to be signed by its officer of representative duly
authorized on this      day of March, 2003.

 

AMERICAN SECURITY INSURANCE COMPANY By:  

/s/ Robert B. Pollock

Name:   Robert B. Pollock Title:   Chief Executive Officer

 

- 9 -



--------------------------------------------------------------------------------

APPENDIX A

Shares Available to the Company for Grant or Substitution

Description

The Hartford Fund Family (to be removed as of 1/1/04)

AIM Family of Funds

Fidelity Advisor Funds

Putnam Fund Family

Warburg Pincus Fund Family

Janus Fund Family

Vanguard Fund Family

American Century Fund Family

One Group Ultra Short Term Fund

 

- 10 -



--------------------------------------------------------------------------------

APPENDIX B

Beneficiary Designation for Investment Plan

I direct that, upon my death, any amount payable to me under the ASIC Investment
Plan shall be paid to the following person(s) as my primary beneficiary
(beneficiaries):

 

 

Name    Address    Relationship

 

Name    Address    Relationship

If, upon my death, no primary beneficiary is living, such amount shall be paid
to the following person(s) as my contingent beneficiary(ies):

 

 

Name    Address    Relationship

 

Name    Address    Relationship

If I have designated more than one primary beneficiary, the amount payable shall
be equally divided among my primary beneficiaries who are living at the time of
my death unless I have specified otherwise on this form. If, upon my death,
there is no primary beneficiary living, and if I have named more than one
contingent beneficiary, the amount shall be equally divided among my contingent
beneficiaries who are living at the time of my death unless I specify otherwise
on this form.

The foregoing beneficiary designation revokes any and all prior designation(s),
and shall remain in effect until such time as I may have filed another
beneficiary designation with ASIC, bearing a more recent date.

 

 

    By:  

 

Witness       Signature      

 

      Print Name     Date:  

 

 

- 11 -